Citation Nr: 1429530	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The appellant (claimant) served in the Louisiana Army National Guard from December 1980 to December 1986, and had a period of active duty for training (ACDUTRA) from May 1982 to July 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the case was remanded to ascertain whether the appellant had any Federalized active military service.  In May 2012 and in September 2013, the case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

In its September 2013 remand, the Board instructed the AOJ to arrange for the appellant to be examined by an audiologist (to include audiometric studies) to determine the nature and likely etiology of his claimed disabilities, i.e., bilateral hearing loss and tinnitus.  The examiner was asked to obtain a complete, pertinent history from the appellant and to review the entire record in conjunction with the examination, giving particular attention to his service treatment records (STRs), lay statements of record, and the medical opinions already of record.  Based on a review of the record and examination of the appellant, the examiner was asked to respond to specific questions regarding the etiology of any bilateral hearing loss and tinnitus present during the period of claim.  The examiner was also asked to explain the rationale for all opinions given and to comment on the opinions already in the record.

On VA hearing loss and tinnitus examination in October 2013, the examiner (an audiologist) noted her review of the record.  Audiometric testing for the appellant at the time of this examination revealed no hearing loss for VA purposes in the right ear, but did reveal sensorineural hearing loss for VA purposes in the left ear; these test results were noted to be valid for rating purposes.  See 38 C.F.R. § 3.385.  The examiner opined that the appellant's current hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service; the rationale provided was as follows: "When comparing the 1980 thresholds to the 1986 thresholds[,] the hearing improved in the low frequencies which may be a factor of ambient room noise, but the hearing remained within test/re-test reliability from 1000 to 4000 Hz bilaterally."  The examiner also opined that hearing loss did exist prior to service, but such pre-existing hearing loss was not aggravated beyond normal progression in military service (for both the right ear and the left ear); the rationale provided was as follows: "No significant worsening of hearing noted between 1980 and 1986.  Thresholds from 1000 to 4000 Hz remained within test/re-test reliability."  With regard to tinnitus, the appellant reported at the current examination that his tinnitus had initially begun in 2008, and the examiner noted that there were no complaints of tinnitus found in the record; however, the Board notes that this is an inaccurate statement by the examiner, as the appellant had previously reported (at his June 2012 VA hearing loss and tinnitus examination) that the onset date for his tinnitus was in 1988.  The examiner opined that the appellant's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure; the rationale provided was as follows: "[Appellant] reported initial onset of tinnitus as 2008.  Tinnitus due to noise exposure or acoustic trauma has onset at time of exposure."

Unfortunately, the opinions rendered by the October 2013 VA examiner did not fully comply with the Board's September 2013 remand instructions.  Specifically, for the opinion regarding tinnitus, the examiner did not consider the appellant's earlier report of an onset date of 1988 for his tinnitus.  Furthermore, for the opinions regarding both hearing loss and tinnitus, the examiner did not comment on the opinions already in the record, including the opinions rendered by two private treatment providers in October 2009 and April 2010.  [The October 2009 opinion, by A. Prescott, D.O., stated: "This letter is written on behalf of [the appellant] who is being treated in this facility for his medical problems.  A recent audiogram, performed on 10/5/09, shows that he has moderate to severe hearing loss in both ears, worse in the higher frequencies.  This is consistent with his history of munitions training."  The April 2010 opinion, by B. Norwood, PA-C, stated: "This letter is written on behalf of [the appellant] who is being treated in this facility for his medical problems.  A recent audiogram, performed on 10/5/09, shows that he has moderate to severe hearing loss in both ears, worse in the higher frequencies.  He also suffers from tinnitus in both ears.  This is consistent with his history of munitions training."]

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, further remand is necessary in order to obtain the requested opinions accompanied by adequate rationale.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should return the record to the VA audiologist who conducted the October 2013 VA hearing loss and tinnitus examination for an addendum opinion.  The audiologist must review the entire record (including the medical opinions already of record), and then provide opinions that respond to the following:

(a)	For any right ear hearing loss disability by VA standards present during the pendency of the current claim, is/was such at least as likely as not (a 50 percent or better probability) incurred during the appellant's Federalized ACDUTRA from May 1982 to July 1982?  For the purpose of this opinion, it should be assumed that the appellant was exposed to military training noise trauma in service.

(b)	For any left ear hearing loss disability by VA standards present during the appellant's Federalized ACDUTRA from May 1982 to July 1982, was it at least as likely as not (a 50 percent or better probability) that such disability was aggravated by (increased in severity) during/due to his Federalized ACDUTRA?  For the purpose of this opinion, it should be assumed that the appellant was exposed to military training noise trauma in service.

(c)	For any tinnitus present during the pendency of the current claim, is/was such at least as likely as not (a 50 percent or better probability) incurred during the appellant's Federalized ACDUTRA from May 1982 to July 1982?  For the purpose of this opinion, it should be assumed that the appellant was exposed to military training noise trauma in service.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  The examiner must comment on the opinions already in the record (including the opinions rendered by two private treatment providers in October 2009 and April 2010), explaining the rationale for either agreement or disagreement with each.  If the medical guidance sought cannot be offered, there must (to comply with governing legal guidelines) be an explanation of why such cannot be provided.

If the VA audiologist who conducted the October 2013 examination is unavailable, then the AOJ should arrange for the entire record to be reviewed by another audiologist who can provide the opinions sought.  If further examination of the appellant is deemed necessary to provide any requested opinion, such examination should be scheduled.

2.  The AOJ should then review the record, ensure all development sought is completed as requested, and readjudicate the issues remaining on appeal.  If either issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board  for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

